                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

MINUTE ENTRY:
SEPTEMBER 9, 2020
CHIEF DISTRICT JUDGE SHELLY D. DICK


HARDING, ET AL.
                                                                       CIVIL ACTION
VERSUS
                                                                       20-495-SDD-RLB
EDWARDS, ET AL.


         This cause came on this day for a continuation of the hearing on Plaintiffs’ Motion

for Preliminary Injunction1 and, due to the current national emergency caused by the

COVID-19 virus, the meeting was conducted via Videoconference under the authority of

the CARES Act.


          PRESENT: Robert Fram, Esq.
                   Morgan Lewis, Esq.
                   Catherine Meza, Esq.
                   Victoria Wenger, Esq.
                   John Morris, Esq.
                   John Fraser, Esq.
                   Scott Garfing, Esq.
                   Frederick Levy, Esq.
                   Counsel for Plaintiffs

                       Matthew Block, Esq.
                       John Walsh, Esq.
                       Counsel for Defendant, Governor Edwards

                       Angelique Freel, Esq.
                       Jeffrey Wale, Esq.
                       Jason Torchinsky, Esq.
                       Phillip Gordon, Esq.
                       Counsel for Intervenor Defendant,
                       State of Louisiana, by and through its Attorney General,
                       Jeff Landry

1
    Rec. Doc. 31.
                      Celia Cangelosi, Esq.
                      Counsel for Defendant, Kyle Ardoin


       Courtroom Deputy calls the case.

       Lead counsel are confirmed.

       Court advises the only true record of this hearing is the Court Reporter’s transcript

and admonishes participants, including media, that any recording of these proceedings

will result in sanctions.

       Witness, Sherri Hadskey, is sworn and testifies.

       Witness, Dr. Reingold, is sworn and testifies.

       Witness, Dr. Kidd, is sworn and testifies.

       Witness, Dr. Barie, is sworn and testifies.

       Witness, Brandon Abadie, is sworn and testifies.

       Parties rest and Court takes the matter under advisement.

       Post-trial briefs, not to exceed 25 pages, are due by noon 9/10/2020.

                                          *****

S. Thompson/Reporter
CV25c/6.0
